Citation Nr: 0721426	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  98-05 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder with headaches as secondary to service-connected 
disability of the left pelvis.

2.  Entitlement to an increased evaluation for residuals of a 
fracture to the left pelvis, currently rated as 20 percent 
disabling. 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from July 1954 to 
June 1959.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision by the Department of Veterans Affairs (VA) No. 
Little Rock, Arkansas Regional Office (RO), which denied the 
veteran entitlement to service connection for a left leg 
disorder, a low back disorder, and cervical spine disorder 
with headaches, claimed as secondary to a service connected 
disability of the left pelvis.  This determination also 
granted the veteran an increased evaluation for his service-
connected left pelvis condition, from 0 percent to 20 percent 
disabling. 

In October 1999, the veteran and his spouse appeared at the 
RO and offered testimony in support of the veteran's claims 
before the undersigned.  A transcript of that testimony has 
been associated with the veteran's claims file.

In a decision dated in February 2002, the Board granted the 
veteran secondary service connection for a left leg disorder 
and a low back disorder.  The Board denied the veteran's 
claims for secondary service connection for a cervical spine 
disorder with headaches and an increased evaluation for the 
veteran's service-connected residuals of a fracture of the 
left pelvis.  The veteran appealed.  In December 2006, the 
United States Court of Appeals for Veteran's Claims (Court) 
vacated the Board decision and remanded this matter to the 
Board for readjudication consistent with the Court's order.  
The Board notes at this juncture that while not specifically 
stated by the Court it is assumed by the Board that its grant 
of secondary service connection for a left leg disorder and a 
low back disorder remains in effect because those grants were 
effectuated by an October 2001 RO rating decision. 

In May 2007, the veteran submitted additional evidence 
pertinent to his claim directly to the Board.   This evidence 
has not been previously considered by the RO.  However 
initial consideration of this evidence by the RO has been 
waived by the veteran.  See 38 C.F.R. § 20.1304 (2006).  
Nevertheless, in view of the action taken below, initial 
consideration of this evidence should be undertaken by the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The December 2006 Court order noted that the veteran's claim 
for service-connection for a cervical spine condition was not 
final by virtue of a timely filed motion for reconsideration 
at the time of enactment of the Veteran's Claims Assistance 
Act of 2000 (VCAA).  As such the Board's denial of the claim, 
as conceded by the Secretary in the appellee brief, on the 
basis that it was not well-grounded is in error.  

The VCAA and implementing regulations, in addition to 
eliminating the requirement of a well grounded claim, provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Under the VCAA, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A remand to the RO is thus required for readjudication of the 
veteran's appeal for secondary service connection for a 
cervical spine disability with headaches in accordance with 
the VCAA. 

With regard to the veteran's claim for an increased 
evaluation for his service-connected residuals of a fracture 
to the left pelvis, the Court faulted the Board for a failure 
in adjudicating this claim to consider all applicable 
diagnostic codes based upon limitation of motion as well as a 
failure to provide a detailed discussion of letters received 
from the veteran's private physicians and dated in February 
1998 and October 1999.  The Court also agreed with the 
Secretary's brief that further examination by VA of the 
veteran's service-connected pelvis condition should be 
considered.  The Board is aware that Court has indicated that 
the duty to assist a veteran in the development of facts 
pertinent to a claim may, under appropriate circumstances, 
include the duty to conduct a thorough and contemporaneous 
medical examination, one which takes into account 
consideration of all the evidence of record. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991). The record reveals the veteran has 
not been accorded an examination for rating purposes since 
January 1998.  Consequently, the Board concludes that it must 
also remand this case to accord the veteran a current 
examination. See also Caffrey v. Brown, 6 Vet. App. 377 
(1995).

The veteran's claims file indicates that the veteran had been 
in receipt of Social Security Administration (SSA) disability 
benefits beginning in 1976.  Any medical records forming the 
basis for an award of SSA benefits must be added to the 
claims file prior to resolution of the veteran's appeal.  See 
38 U.S.C.A. § 5106 (West 2002); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). 

Further efforts consistent with the VA's duty to assist 
obligation are thus found to be necessary prior to further 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to the claims.  The letter 
should specifically inform the veteran of 
which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of the veteran.  The letter should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date 

for the claims on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  Obtain from the SSA a copy of their 
decision regarding the veteran's claim 
for SSA disability benefits as well as 
the medical records relied upon in that 
decision.

3. Afford the veteran a VA orthopedic 
examination. The claims folder is to be 
made available for the examiner to 
review. In accordance with the latest 
AMIE worksheets for rating hip disorders 
the examiner is to provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of the left pelvis 
disability. The examiner should address 
the severity of the veteran's service-
connected residuals of a fracture of the 
pelvis by recording if possible, the 
ranges of motion in the hips and thighs, 
on extension, flexion, abduction, 
adduction and rotation observed on 
clinical evaluation.

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected left pelvis disability.  
If pain on motion is observed, the 
examiner must indicate the point at which 
pain begins. In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician must indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use. To the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should also comment whether 
the residuals of a fracture of the left 
pelvis more closely resemble a malunion 
with slight, moderate or marked knee or 
hip disability, or whether the residuals 
of the left pelvis fracture more closely 
resemble a fracture of the surgical neck 
with false joint or fracture of the shaft 
or anatomical neck with nonunion with or 
without loose motion, with weight bearing 
preserved by use of a brace. The examiner 
should provide a complete rationale for 
any opinion expressed.

4.  Thereafter, readjudicate the issues 
on appeal.  If any of the benefits sought 
on appeal remain denied, the veteran 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




